UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24531 CoStar Group, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2091509 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1treet, NW Washington, DC 20005 (Address of principal executive offices) (zip code) (202)346-6500 (Registrant’s telephone number, including area code) (877) 739-0486 (Registrant’sfacsimile number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of October 15, 2010, there were 20,745,516 shares of the registrant’s common stock outstanding. COSTAR GROUP, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 37 Item4. Controls and Procedures 38 PART II OTHER INFORMATION Item1. Legal Proceedings 39 Item1A. Risk Factors 39 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item3. Defaults upon Senior Securities 40 Item4. [Removed and Reserved] 40 Item5. Other Information 40 Item6. Exhibits 40 Signatures 41 2 PART I ¾ FINANCIAL INFORMATION Item 1. Financial Statements COSTAR GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Cost of revenues Gross margin Operating expenses: Selling and marketing Software development General and administrative Purchase amortization Income from operations Interest and other income, net Income before income taxes Income tax expense, net Net income $ Net income per share ¾ basic $ Net income per share ¾ diluted $ Weighted average outstanding shares ¾ basic Weighted average outstanding shares ¾ diluted See accompanying notes. 3 COSTAR GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of approximately $2,626 and $2,863 as of September 30, 2010 and December 31, 2009, respectively Deferred income taxes, net Prepaid expenses and other current assets Total current assets Long-term investments Deferred income taxes, net Fixed assets, net Goodwill Intangibles and other assets, net Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued wages and commissions Accrued expenses and deferred rent Deferred revenue Total current liabilities Income taxes payable Total liabilities Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 COSTAR GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation Amortization Fixed asset write-off Excess tax benefit from stock options ) ¾ Stock-based compensation expense Deferred income tax expense, net ) ) Provision for losses on accounts receivable Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Deposits and other assets ) ) Accounts payable and other liabilities Deferred revenue ) Net cash provided by operating activities Investing activities: Sales of investments Purchases of fixed assets and other assets ) ) Acquisitions, net of cash acquired ¾ ) Net cash (used in) provided by investing activities ) Financing activities: Excess tax benefit from stock options ¾ Repurchase of restricted stock to satisfy tax withholding obligations ) ) Proceeds from exercise of stock options Net cash provided by financing activities Effect of foreign currency exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ See accompanying notes. 5 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. ORGANIZATION CoStar Group, Inc. (the “Company”) has created a comprehensive, proprietary database of commercial real estate information covering the United States, as well as parts of the United Kingdom and France. Based on its unique database, the Company provides information, marketing and analytic services to the commercial real estate and related business community and operates within two operating segments, including U.S. and International. The Company’s information, marketing and analytic services are typically distributed to its clients under subscription-based license agreements, which typically have a minimum term of one year and renew automatically. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Accounting policies are consistent for each operating segment. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information. In the opinion of the Company’s management, the financial statements reflect all adjustments necessary to present fairly the Company’s financial position at September 30, 2010, the results of its operations for the three and nine months ended September 30, 2010 and 2009, and its cash flows for the nine months ended September 30, 2010 and 2009. These adjustments are of a normal recurring nature. Certain notes and other information have been condensed or omitted from the interim financial statements presented in this Quarterly Report on Form10-Q. Therefore, these financial statements should be read in conjunction with the Company’s Annual Report on Form10-K for the year ended December31, 2009. The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of future financial results. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Foreign Currency Translation The Company’s functional currency in its foreign locations is the local currency. Assets and liabilities are translated into U.S. dollars as of the balance sheet date. Revenues, expenses, gains and losses are translated at the average exchange rates in effect during each period. Gains and losses resulting from translation are included in accumulated other comprehensive income (loss). Net gains or losses resulting from foreign currency exchange transactions are included in the condensed consolidated statements of operations. There were no material gains or losses from foreign currency exchange transactions for the three and nine months ended September 30, 2010 and 2009. 6 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Comprehensive Income The components of total comprehensive income were as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, (unaudited) Net income $ Foreign currency translation adjustment ) ) Net unrealized gain (loss) on investments, net of tax ) ) Total comprehensive income $ The components of accumulated other comprehensive loss were as follows (in thousands): September 30, December 31, (unaudited) Foreign currency translation adjustment $ ) $ ) Accumulated net unrealized loss on investments, net of tax ) ) Total accumulated other comprehensive loss $ ) $ ) Net Income Per Share Net incomeper share is computed by dividing net income by the weighted average number of common shares outstanding during the period on a basic and diluted basis. The Company’s potentially dilutive securities include stock options and restricted stock. Diluted net income per share considers the impact of potentially dilutive securities except in periods in which there is a net loss, as the inclusion of the potentially dilutive common shares would have an anti-dilutive effect. 7 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Net Income Per Share ¾ (Continued) The following table sets forth the calculation of basic and diluted net income per share (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Numerator: (unaudited) Net income $ Denominator: Denominator for basic net income per share ¾ weighted-average outstanding shares Effect of dilutive securities: Stock options and restricted stock Denominator for diluted net income per share ¾ weighted-average outstanding shares Net income per share ¾ basic $ Net income per share ¾ diluted $ Employee stock options with exercise prices greater than the average market price of the Company’s common stock for the period were excluded from the calculation of diluted net income per share as their inclusion would have been anti-dilutive.The following table summarizes the potential common shares excluded from the diluted calculation (in thousands): Three Months Ended September 30, Nine Months Ended September 30, (unaudited) Employee stock options Stock-Based Compensation Equity instruments issued in exchange for employee services are accounted for using a fair-value based method and the fair value of such equity instruments is recognized as expense in the condensed consolidated statements of operations. Stock-based compensation cost is measured at the grant date of the share-based awards based on their fair values, and is recognized on a straight line basis as expense over the vesting periods of the awards, net of an estimated forfeiture rate. 8 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Stock-Based Compensation — (Continued) Cash flows resulting from excess tax benefits are classified as part of cash flows from operating and financing activities. Excess tax benefits represent tax benefits related to stock-based compensation in excess of the associated deferred tax asset for such equity compensation.Net cash proceeds from the exercise of stock options were approximately $1.8 million and $700,000 for the three months ended September 30, 2010 and 2009, respectively.Net cash proceeds from the exercise of stock options were approximately $3.0 million and $1.0 million for the nine months ended September 30, 2010 and 2009, respectively. There were approximately $400,000 and $0 of excess tax benefits realized from stock option exercises for the three months ended September 30, 2010 and 2009, respectively. There were approximately $700,000 and $0 of excess tax benefits realized from stock option exercises for the nine months ended September 30, 2010 and 2009, respectively. Stock-based compensation expense for stock options, restricted stock and stock purchases under the employee stock purchase plan included in the Company’s results of operations for the three and nine months ended September 30, 2010 and 2009, was as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, (unaudited) Cost of revenues $ Selling and marketing Software development General and administrative Total stock-based compensation $ Options to purchase 68,560 and 22,407 shares were exercised during the three months ended September 30, 2010 and 2009, respectively.Options to purchase 107,217 and 28,618 shares were exercised during the nine months ended September 30, 2010 and 2009, respectively. Recent Accounting Pronouncements There have been no developments to the Recent Accounting Pronouncements discussion included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, including the expected dates of adoption and estimated effects on the Company’s consolidated financial statements, except for the following: In February 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance that amends the disclosure requirements related to subsequent events. This guidance includes the definition of a Securities and Exchange Commission filer, removes the definition of a public entity, redefines the reissuance disclosure requirements and allows public companies to omit the disclosure of the date through which subsequent events have been evaluated.This guidance is effective for financial statements issued for interim and annual periods ending after February 2010. This guidance did not materially impact the Company’s results of operations or financial position, but did require changes to the Company’s disclosures in its financial statements. 9 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Recent Accounting Pronouncements — (Continued) In April 2010, the FASB issued authoritative guidance related to the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate.A vendor can recognize consideration that is contingent upon achievement of a milestone in its entirety as revenue in the period in which the milestone is achieved if the milestone is: (a) commensurate with either the vendor’s performance to achieve the milestone or the enhancement of the value of the item delivered; (b) relates solely to past performance; and (c) is reasonable relative to all deliverables and payment terms in the arrangement.This guidance is effective on a prospective basis for financial statements issued for interim and annual periods ending after June 15, 2010 with early adoption permitted.The adoption of this guidance did not have a material impact on the Company’s results of operations or financial position. 3. ACQUISITIONS On July 17, 2009, the Company acquired all of the issued and outstanding equity securities of Property and Portfolio Research, Inc. (“PPR”) and its wholly owned subsidiary Property and Portfolio Research Ltd., providers of real estate analysis, market forecasts and credit risk analytics to the commercial real estate industry. The Company acquired PPR from DMG Information, Inc. (“DMGI”) in exchange for 572,999 shares of CoStar common stock, which had an aggregate value of approximately $20.9 million as of the closing date. On July 17, 2009, 433,667 shares of the Company’s common stock were issued to DMGI, and the remaining 139,332 shares were issued to DMGI on September 28, 2009 after taking into account post-closing purchase price adjustments. The purchase price for the PPR acquisition was allocated as follows (in thousands): Working capital $ ) Acquired trade names and other Acquired customer base Acquired database technology Goodwill Total purchase consideration $ On October 19, 2009, the Company acquired all of the outstanding capital stock of Resolve Technology, Inc. (“Resolve Technology”), a Delaware corporation, for approximately $4.5 million, consisting of approximately $3.4 million in cash and 25,886 shares of CoStar common stock, which had an aggregate value of approximately $1.1 million as of the closing date, which shares are subject to a three-year lockup.Additionally, the seller may be entitled to receive (i) a potential deferred cash payment due approximately two years after closing based on the incremental growth of Resolve Technology’s revenue as of September 2011 over its revenue as of September 2009, and (ii) other potential deferred cash payments for successful completion of operational and sales milestones during the period from closing through no later than October 31, 2013, which period may be extended by the parties to a date no later than December 31, 2014. 10 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 3. ACQUISITIONS – (CONTINUED) The purchase price for the Resolve Technology acquisition was allocated as follows (in thousands): Purchase price in cash and stock $ Deferred consideration Total purchase consideration $ Working capital $ ) Acquired trade names and other Acquired customer base Acquired database technology Goodwill Total purchase consideration $ These acquisitions were accounted for using purchase accounting.For each of the PPR and Resolve Technology acquisitions, the purchase price was allocated to various working capital accounts, developed technology, customer base, trademarks, non-competition agreements and goodwill.The acquired customer base for the acquisitions, which consists of one distinct intangible asset for each acquisition and is composed of acquired customer contracts and the related customer relationships, is being amortized on a 125% declining balance method over ten years. The identified intangibles are being amortized over their estimated useful lives.Goodwill for these acquisitions is not amortized, but is subject to annual impairment tests.Goodwill is comprised of acquired workforce. The results of operations of PPR and Resolve Technology have been consolidated with those of the Company since the respective dates of the acquisitions and are not considered material to the Company’s consolidated financial statements. Accordingly, pro forma financial information has not been presented for any of the acquisitions. 4. INVESTMENTS The Company determines the appropriate classification of debt and equity investments at the time of purchase and re-evaluates such designation as of each balance sheet date.The Company considers all of its investments to be available-for-sale.Short-term investments consist of commercial paper, government/federal notes and bonds and corporate obligations with maturities greater than 90 days at the time of purchase. Available-for-sale short-term investments with contractual maturities beyond one year are classified as current in the Company’s consolidated balance sheets because they represent the investment of cash that is available for current operations. Long-term investments consist of variable rate debt instruments with an auction reset feature, referred to as auction rate securities (“ARS”).Investments are carried at fair market value. Scheduled maturities of investments classified as available-for-sale as of September 30, 2010 are as follows (in thousands): Maturity Fair Value Due: October 1, 2010 ¾ September 30, 2011 $ October 1, 2011 ¾ September 30, 2015 October 1, 2015 ¾ September 30, 2020 79 After September 30, 2020 Available-for-sale investments $ 11 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 4. INVESTMENTS— (CONTINUED) The realized gains on the Company’s investments for each of the three months ended September 30, 2010 and 2009 were approximately $8,000 and $0, respectively. The realized gains on the Company’s investments for the nine months ended September 30, 2010 and 2009 were approximately $11,000 and $4,000, respectively. The realized losses on the Company’s investments for each of the three months ended September 30, 2010 and 2009 were approximately $0 and $2,000, respectively. The realized losses on the Company’s investments for the nine months ended September 30, 2010 and 2009 were approximately $41,000 and $4,000, respectively. Unrealized holding gains and losses, net of the related tax effect, on available-for-sale securities are excluded from earnings and are reported as a separate component of accumulated other comprehensive income (loss) in stockholders’ equity until realized.Realized gains and losses from the sale of available-for-sale securities are determined on a specific-identification basis. A decline in market value of any available-for-sale security below cost that is deemed to be other-than-temporary results in a reduction in carrying amount to fair value.The impairment is charged to earnings and a new cost basis for the security is established.Dividend and interest income are recognized when earned. As of September 30, 2010, the amortized cost basis and fair value of investments classified as available-for-sale are as follows (in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Collateralized debt obligations $ $
